September 6,     1966


Ron. Frank M. Jackson                       Opinion No. C-749
Executive Secretary
Teacher Retirement System                   Re:   Whether employees of
Austin, Texas                                     Regional Education Media
                                                  Centers, created pursuant
                                                  to S.B. 408, Acts 59th
                                                  Legislature, R.S., 1965,
                                                  Ch. 448, p. 912, are
                                                  eligible for membership
                                                  in the Teacher Retirement
                                                  System, and If so, is
                                                  such membership required
                                                  as a condition of em-
Dear Sir:                                         ploy-ment?
            Two questions are submitted in your letter of August
18, 1966,   which reads, in part, as follows:
           "1. Are employees of Regional Educa-
     tion Media Centers as created by S.B. 408,
     59th Texas Legislature, Regular Session,
     1965,  eligible for membership in the Teacher
     Retirement System of Texas?
          "2. If your answer to question 1 is
     In the affirmative, are employees of such
     Regional Education Media Centers required
     by law to be members of the Teacher Retlre-
     ment System of Texas as a condition of em-
     ployment?"
          S.B. 408, Acts 59th Legislature, R.S., 1965, Ch. 448,
p. 912, codified as Article 2654~3d, Vqrnon's Civil Statutes,
authorizes the State Board of Education to provide for the es-
tablishment and a procedure for the operation of Regional Educa-
tion Media Centers "to provide education media materials, equip-
ment, maintenance thereof, and services to the pyblic free school
districts of this state who participate therein.    Section 4. a.

                            -3605-
Ron. Frank M. Jackson, page 2, (C-7491


defines Regional Education Media Center to be "an area center,
composed of one OT more entire Texas school districts, that is
approved /by the Central Education Agency f to house, circulate
and servile educational media for the publrc free schools of the
districts which are participant members thereof.'
          Each Center Is to be governed In its local administra-
tion by a Regional Media Board which is authorized to employ
such personnel as necessary to carry out the functions of the
C!e!e;rand to pay such personnel by warrants drawn on proper
     . The State Board of Education is authorized to adopt
uniform rules and regulations to provide for the local selection,
appointment and continuity of membership for regional center
boards. The costs in connection with the Centers is to be borne
by the state and each participating district as provided in the
Act, and the Central Education Agency la authorized to review
the services of the Centers.
          Section 48a, Article III, Texas Constitution, pro-
vides in part:
          "In addition to the powers given to the
     Legislature under Section 48, Article III, it
     shall have the right to levy taxes to establish
     a fund to provide retirement, disability and
     death benefits for persons
     schools, colleges and
     i&olly or partly by the State; .
     added.)
          Subdivision 2, Section 1, Article 2922-l, Vernon's
Civil StatutesC knotn as the Teachers Retirement Act, defines
"public school as any educational institution or organization
In this State which under the laws of Texas are entitled to be
supported wholly or partly from public funds by the State of
Texas or by any county, school district or other municipal cor-
poratlon of the State of Texas." (Emphasis added.) The Regional
Education Media Centers are authorized for educational purposes
and supported by public funds, and the Regional Media Boards
are, in a sense, agencies of the State Board of Education. Sub-
division 6 of Section 1, Article 2922-l, defines 'employer" as
"the State of Texas and any of Its designated agents or agencies
with responsibility and authority for public education, such as
. . .or sny other agency of and within the State by Thlch a per-
son may be employed for service in public education.
          The Centers fall within the meaning of "public school"
as defined bx the Teachers' Retirement Act, and a Regional Media
Board Is an employer' as defined by the Act. If an employee of
                         -3606-
    .      -




Hon. Frank M. Jackson, page 3,       (C-749)



a Regional Education Media Center is a %eacher" or "auxiliary
employee" as those terms are defined by the Teachers' Retire-
ment Act, such employee is eligible for membership in the Teacher
Retirement:System. If there is doubt as to whether an employee
Is a "teacher" or whether an employee Is an "auxiliary employee,"
the State Board of Trustees for the Teacher Retirement System
has the authority to make the determination pursuant to Subdivisions
3 and 4 of Section 1, Article 2922-l.
          The answer to your first question being in the affir-
mative, your second question is also answered in the affirmative.
          Subdivision 2(a), Section 3,         Article 2922-1, Vernon's
Civil Statutes, provides:
             'Every person who on September 1, 1955
        or thereafter shall be employed as a teacher
        or as an auxiliary employee in any public school
        or in any other branch or unit of the public
        school system of this State, shall become a
        member of the Retirement System as a condition
        m      employment." (Emphasis added.)
          If the employee Is eligible as a 'teacher" or an
"auxiliary employee', membership is required unless the employee
is specifically exempted by paragraphs (b) or (c) of Subdivision
2, Section 3, Article 2922-1.
                        SUMMARY
               Employees of Regional Education Media Centers,
        created pursuant to S.B. 408, Acts 59th Legislature,
        R.S., 1965, Ch. 448, p. 912, codified as Article
        2654-3d,   Vernon's Civil Statutes, who are 'teachers"
            "auxiliary employees" as those terms are defined
        bo;the Teachers ' Retirement Act, Article 2922-1,
        Vernon's Civil Statutes, are eligible for member-
        ship in the Teacher Retirement System, and such
        membership is required as a condition of employ-
        ment unless such employees are otherwise exempted
        by the Teachers' Retirement Act.
                               Very truly yours,
                               WAGGONER CARR



                                     Robert L. Towery
RLT:mh:mkh                           Assistant
                            -3607-
                                        -   .




Hon. Frank M. Jackson, page 4, (C-7&j


APPROVEDI
OPINION COMMITTEE
W. V. Geppert, Chairman
Gordon Houser
James McCoy
Alan Minter
Lewis Berry, Jr.
APPROVED FOR THE ATTGRNm    GENERAL
BY: T. B. Wright




                           -3608-